146 Ga. App. 554 (1978)
246 S.E.2d 737
YAWN et al.
v.
POWELL et al.
56038.
Court of Appeals of Georgia.
Submitted June 8, 1978.
Decided July 3, 1978.
Van Cheney, for appellants.
Wensley Hobby, for appellees.
QUILLIAN, Presiding Judge.
The plaintiffs brought suit on two notes, seeking to recover principal and interest due them. The defendants answered and counterclaimed for fraud in the procurement of the sale of a certain business which was the underlying basis of the two notes. This appeal followed the grant of summary judgment for the plaintiff. Held:
From an examination of the present record there are no grounds for reversing the trial judge's finding that because of defendants' actions they ratified any alleged *555 fraud on the part of the plaintiff and now are estopped to assert such defense. Massey v. Electrical Wholesalers, 137 Ga. App. 829 (224 SE2d 811); Manning v. Wills, 193 Ga. 82, 90 (3) (17 SE2d 261). Accord, Tuttle v. Stovall, 134 Ga. 325 (67 SE 806); Gibson v. Alford, 161 Ga. 672, 673 (5) (132 SE 442); Brown v. Nixon, 231 Ga. 619, 622 (203 SE2d 200).
Judgment affirmed. Webb and McMurray, JJ., concur.